Motion for extension of time to perfect appeal and for other relief. Petitioner was indicted for the crimes of murder in the second degree and conspiracy in the second degree. Following arraignment, he was remanded to the county jail without bail. Thereafter he commenced the instant proceeding for a writ of habeas corpus seeking his immediate release or the fixing of reasonable bail. The writ was dismissed and petitioner appealed. Thereafter petitioner was convicted of murder in the second degree. He is presently confined in a State correctional facility and an appeal from the judgment of conviction is pending. The issue presented by the appeal in this proceeding has been rendered academic by petitioner’s conviction (see People ex rel. Sostre v Tutuska, 31 AD2d 737, mot for lv to app den 23 NY2d 646). On the court’s own motion, appeal dismissed as academic. H Motion for extension of time and for other relief dismissed as academic. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.